DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 2 December 2021 has been entered. Claims 1-20 are amended. No claims are canceled. Claim 21-22 are added.

Response to Arguments
Applicant’s arguments (that the cited prior art of record failed to disclose the amended language), see pages 11-12, filed 2 December 2021, with respect to the rejection(s) of claim(s) 1-20 under Halevi et al. in view of Ozdemir et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 19, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a system, method, and a non-transitory computer-readable medium  incorporating:
(a) “maintain a data structure indicative of a subset of data blocks that have been written to a replicated volume of the system during synchronization of the data blocks from a source volume of the system to the replicated volume”
(b) determining changes in content at the source device by comparing two hash trees, each hash tree having block identifiers indicating the content of the data block at a point in time
(c) updating the replicated volume with each source data block that was determined to have been changed based upon the comparison of the two hash trees “when the data structure (sync log) indicates the data block has not been written to the replicated volume during the synchronization”.

Claims 2-9, 11-18, and 20-22 further limit the allowed claims and are also allowed.

With respect to the prior art of record:
While Halevi et al. (U.S. Patent 9,418,131) disclosed comparing hash tables in order to determine if there are changes (see Fig. 13) and copying data when the two hash tables don’t match (see 16:50-54), Halevi did not disclose the entirety of (a)-(c) above, particularly did not disclose comparing two source hash trees according to (b) and (c) above, nor the synchronization according to (a) and (c) above, nor the combined use of the hash comparison and synchronization log according to (c) above.
While Ozdemir et al. (U.S. Patent Publication 2011/0099342) disclosed a data change map is a hash list (see [0065]) and performing updates when content is changed (see [0087]), Ozdemir did not disclose the entirety of (a)-(c) above, particularly did not disclose the synchronization according to (a) and (c) above nor the combined use of the hash comparison and synchronization log according to (c) above.
While Ashour et al. (U.S. Patent 7,650,476) disclosed a consistent point-in-time copy (see abstract) and a monitoring data structure in which each bit indicates whether any portion has been modified since it was last copied to the secondary storage (see 7:19-24), Ashour did not disclose the entirety of (a)-(c) above, particularly did not disclose comparing source hash trees according to (b) above nor the combined use of the hash comparison and synchronization log according to (c) above.
While Chung (U.S. Patent 8,332,357) disclosed comparing hash of content to identify if content or file name has changed (see abstract) and notifying the target destination that source content’s sync state has changed (see 13:49-57), Chung did not disclose the entirety of (a)-(c) above, particularly did not disclose hash trees according to (b) above, nor the sync log according to (a) above, nor the combined use of the hash comparison and synchronization log according to (c) above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        29 April 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452